FILED
                            NOT FOR PUBLICATION                              DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARL E. BROWN, as Next Friend of                 No. 13-35423
James E. Carter,
                                                 D.C. No. 3:13-cv-00001-SLG
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CORRECTIONS CORPORATION OF
AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Alaska state prisoner Carl E. Brown, as Next Friend of deceased former

Alaska state prisoner James E. Carter, appeals pro se from the district court’s

judgment dismissing this action alleging violations of state law in connection with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Carter’s medical treatment. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Lukovsky v. City & County of San Francisco, 535 F.3d 1044,

1047 (9th Cir. 2008). We affirm in part, vacate in part, and remand.

       The district court properly dismissed the breach of contract and negligence

claims as barred by the applicable statutes of limitations. See Alaska Stat.

§ 09.10.053 (three-year statute of limitations for breach of contract actions);

§ 09.10.070(a) (two-year statute of limitations for personal injury actions); Nw.

Airlines, Inc. v. Camacho, 296 F.3d 787, 789 n.1 (9th Cir. 2002) (“[A] federal

court sitting in diversity is bound to apply the statute of limitations of the forum

jurisdiction.”).

       However, the district court improperly dismissed the wrongful death claim

because Brown filed the complaint on September 26, 2012, which was within the

two-year statute of limitations. See Alaska Stat. § 09.55.580(a) (two-year statute of

limitations for wrongful death actions); Mullin v. State, 996 P.2d 737, 740 (Alaska

Ct. App. 2000) (“[T]he relevant event is the filing of the [complaint] itself–even if

the prisoner fails to accompany the [complaint] with either a filing fee or an

application for reduced fee.”). Moreover, because the district court dismissed all

claims as barred by the applicable statutes of limitations, it did not address whether

Brown had standing to assert claims on Carter’s behalf. Accordingly, we vacate


                                           2                                      13-35423
the dismissal of the wrongful death claim and remand for the district court to

consider the standing issue in the first instance.

      We reject Brown’s contention that the negligence and breach of contract

claims are not barred by the statute of limitations because they are inextricably

intertwined with the wrongful death claim.

      Brown’s “motion to supplement point of appeal,” filed on June 17, 2013, is

denied as unnecessary.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                            3                                    13-35423